Citation Nr: 0316108	
Decision Date: 07/15/03    Archive Date: 07/22/03

DOCKET NO.  97-20 231A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased evaluation for degenerative 
disc disease, lumbar and thoracic spine, rated as 20 percent 
disabling from July 11, 1996 to October 7, 1996.

2.  Entitlement to an increased evaluation for degenerative 
disc disease, lumbar and thoracic spine, rated as 40 percent 
disabling from October 8, 1996 to August 20, 1998.

3.  Entitlement to an increased evaluation for degenerative 
disc disease, lumbar and thoracic spine, currently rated as 
60 percent disabling from August 21, 1998.

4.  Entitlement to an increased evaluation for right lower 
extremity sciatic neuropathy, currently rated as 20 percent 
disabling.

5.  Entitlement to an increased evaluation for left lower 
extremity sciatic neuropathy, currently rated as 20 percent 
disabling.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Davis, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1942 to November 
1945.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Waco, Texas, 
Department of Veterans Affairs (VA) Regional Office (RO).

The veteran testified before the undersigned Veterans Law 
Judge at a Travel Board hearing in October 2000.  A 
transcript of this hearing has been associated with the 
claims file.

In January 2001, the Board remanded the claims for further 
development and for the RO to arrange for a VA neurological 
and spine examination to determine the nature and extent of 
the sacroiliac injury and weakness with sciatic neuritis.  
The Board requested that the examiner determine the true 
nature of the service-connected disability as separate from 
the non-service-connected cerebellar ataxia, noting the 
degree of impairment due exclusively to the sacroiliac 
injury, the cerebellar ataxia, and any other orthopedic or 
neurological disability present.  In a January 2003 rating 
decision, the RO recharacterized the veteran's disability as 
degenerative disc disease, lumbar and thoracic spine, and 
awarded a 20 percent evaluation from July 11, 1996 to October 
7, 1996, a 40 percent evaluation from October 8, 1996 to 
August 20, 1998, and a 60 percent evaluation from August 21, 
1998, all under Diagnostic Code 5293.  The RO also awarded a 
20 percent evaluation under Diagnostic Code 5293-8520 for 
left lower extremity sciatic neuropathy and a 20 percent 
evaluation under Diagnostic Code 5293-8520 for right lower 
extremity sciatic neuropathy.

The case has been returned to the Board for further appellate 
review.


FINDINGS OF FACT

1.  From July 11, 1996 to October 7, 1996, degenerative disc 
disease, lumbar and thoracic spine, was manifested by severe 
symptomatology, with recurring attacks and intermittent 
relief.

2.  From October 8, 1996 to August 20, 1998, degenerative 
disc disease, lumbar and thoracic spine, was manifested by no 
more than severe symptomatology, with recurring attacks and 
intermittent relief.

3.  Since August 21, 1998, degenerative disc disease, lumbar 
and thoracic spine, has been no more than pronounced, with 
persistent symptoms compatible with sciatic neuropathy and 
little intermittent relief.

4.  Right lower extremity sciatic neuropathy is manifested by 
no more than moderate incomplete paralysis.

5.  Left lower extremity sciatic neuropathy is manifested by 
no more than moderate incomplete paralysis.


CONCLUSIONS OF LAW

1.  Degenerative disc disease, lumbar and thoracic spine, 
from July 11, 1996 to October 7, 1996 is 40 percent 
disabling.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).

2.  Degenerative disc disease, lumbar and thoracic spine, 
from July 11, 1996 to August 20, 1998 is no more than 40 
percent disabling.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).

3.  Degenerative disc disease, lumbar and thoracic spine, 
from August 21, 1998 is no more than 60 percent disabling.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (2002); 67 Fed. Reg. 54,345 
(2002) (to be codified at 38 C.F.R. § 4.71a, Diagnostic Code 
5293).  

4.  Right lower extremity sciatic neuropathy is no more than 
20 percent disabling.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Code 8520 (2002); 67 
Fed. Reg. 54,345 (2002) (to be codified at 38 C.F.R. § 4.71a, 
Diagnostic Code 5293).  

5.  Left lower extremity sciatic neuropathy is no more than 
20 percent disabling.  §§ 1155, 5103A, 5107 (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Code 8520 (2002); 67 Fed. Reg. 
54,345 (2002) (to be codified at 38 C.F.R. § 4.71a, 
Diagnostic Code 5293).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The final rule implementing the VCAA is 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2002).  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA (November 9, 
2000), and to claims filed before the date of enactment but 
not yet final as of that date.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991); cf. Dyment v. 
Principi, 287 F.3d. 1377 (Fed. Cir. 2002) (holding that only 
section four of the VCAA, amending 38 U.S.C. § 5107, was 
intended to have retroactive effect).  

First, VA has a duty to notify the veteran of the evidence 
and information necessary to substantiate his claim.  See 
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2002); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
an August 1996 letter, the RO stated that it needed evidence 
that the veteran's service-connected disabilities had 
increased in severity in order to evaluate his claim for 
increased compensation.  The RO stated that the veteran could 
send a doctor's statement showing the date of examination, 
diagnosis, and any clinical or laboratory findings.  The RO 
added that if the veteran had recently been treated at a VA 
medical facility, he should notify the RO of the date and 
place of treatment and it would obtain a report of that 
treatment.

In a September 2001 VCAA letter, under a heading entitled 
"What Must the Evidence Show to Establish Entitlement," the 
RO stated that to receive an increase in a service-connected 
disability evaluation, the evidence must show that the 
condition had increased in severity.  Under a heading 
entitled "What Information or Evidence Do We Need From 
You," the RO requested the veteran to fill out an enclosed 
form authorizing VA to obtain records from Dr. Leroy.  In 
addition, the RO requested that the veteran notify it of any 
records that might be relevant in establishing his claim, and 
that if the records were private, that the veteran should 
complete the enclosed authorization form, specifying the 
doctor's name, condition treated, and dates of treatment. 

The Board notes that the criteria for rating intervertebral 
disc syndrome under Diagnostic Code 5293 changed during the 
appeal period.  In the May 1997 statement of the case and the 
January 2003 supplemental statement of the case, issued in 
February 2003, the RO provided the veteran with the old 
rating criteria under Diagnostic Code 5293.  In the January 
2003 supplemental statement of the case, the RO provided the 
veteran with the new rating criteria under Diagnostic Code 
5293.

Second, VA has a duty to inform the veteran of which 
information and evidence he was to provide to VA and which 
information and evidence VA would attempt to obtain on his 
behalf.  In the September 2001 VCAA letter, under a heading 
entitled "VA's Duty to Assist You Obtain Evidence for Your 
Claim," the RO stated that it would help the veteran obtain 
medical records, employment records, or records from other 
Federal agencies, but that the veteran had to give the RO 
enough information so that the RO could request the records 
from the appropriate person or facility.  The RO stressed 
that it was still the veteran's responsibility to make sure 
that the records were received by the RO.  The RO also stated 
that it was responsible for obtaining the service medical 
records, medical records from a VA health care facility, and 
records from other Federal facilities.  

Third, VA must make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
In this case VA has obtained the veteran's service medical 
records, the VA treatment records identified by the veteran, 
and statements from the veteran's private physician, Dr. 
Black.  The veteran was asked to provide contact information 
for another private physician, Dr. Leroy, so that the RO 
could request those records.  The veteran did not respond to 
this request.  The veteran also noted that he had had 
treatment from a private physician, Dr. Nash, in 1950, who 
was now deceased, and that he had had treatment from another 
private physician, Dr. Cole, who was also now deceased.  
Attempts were not made to obtain those treatment records.  VA 
did not fail in its duty to assist in that regard, however, 
because records from 1950 would not assist the veteran in 
obtaining an increased evaluation at the present time.  Aside 
from treatment reportedly provided by Dr. Leroy, Dr. Nash, 
and Dr. Cole, the veteran has not indicated the existence of 
any additional records that would aid in substantiating his 
claim.

For the reasons stated above, the Board finds that the 
requirements of the VCAA have been met.


II.  Factual Background

In a November 1945 rating decision, the veteran was awarded 
service connection for sacroiliac injury and weakness, 
moderate, with a 10 percent disability evaluation under 
Diagnostic Code 3207.  An April 1946 rating decision 
continued the 10 percent disability evaluation.  A July 1947 
rating decision continued the 10 percent disability 
evaluation under Diagnostic Code 5294.

In a statement dated December 1980, a private physician, Dr. 
Black, indicated that he had first seen the veteran in June 
1980, and that the veteran was having extreme difficulties 
following surgery for a brain tumor.  The physician stated 
that the veteran's problems were characterized by seizures, 
as well as extreme ataxia with progressive difficulty with 
motor abilities.  He further asserted that the veteran's 
intracranial pathology was secondary to a persistent central 
nervous system problem secondary to a brain tumor.  In a 
March 1982 letter by the same physician, it was noted that 
the veteran continued to experience extreme difficulties with 
double vision, increasing trouble with walking with loss of 
equilibrium, and multiple difficulties secondary to brain 
tumor.  An October 1985 letter by the same physician noted 
that the veteran had cerebellar ataxia with profound 
inability to ambulate with concomitant neuro-opthamologic 
symptomatology.  The physician also stated that the veteran 
had a related convulsive disorder, the etiology of which was 
on a degenerative basis, although the veteran did have a 
central nervous system brain tumor removed several years 
prior, which was benign.  The physician concluded that the 
veteran had profound ataxia and degenerative central nervous 
system dysfunction.

The veteran filed a claim for an increased evaluation in July 
1996.

An October 1996 VA examination report noted that the veteran 
had injured his back in service, that he became a bricklayer, 
and that his back injury kept giving him problems until he 
left the bricklaying business and went into the insurance 
business.  The veteran had a negative straight and cross leg 
examination.  He could sit up with the legs fully extended.  
Regarding range of motion of the lumbar spine, he had 45 
degrees forward flexion, 15 degrees extension, 40 degrees 
lateral flexion, and 35 degrees rotation.  The veteran 
complained of radiculopathy down both legs to the feet.  The 
examiner also noted that the veteran had a central nervous 
system problem which caused him to have profound ataxia and 
degenerative central nervous system dysfunction, unrelated to 
the sacroiliac injury.  In noting his impression, the 
examiner stated that since the veteran was 100 percent 
disabled for different reasons, it was "impossible to say 
how much disability his sacral iliac injury may be causing, 
but from the previous history, it would appear that it was 
severe enough to have him have to change occupations in the 
past."

An October 1996 VA x-ray report of the lumbar spine showed 
moderate to severe compressions from T12 to L2, probably 
chronic with the real age uncertain, and degenerative joint 
disease change of the lower lumbar spine.  The discs between 
L4 to S1 were severely narrowed, and alignment was within 
normal limits.

A January 1997 rating decision increased the disability 
evaluation for sacroiliac injury and weakness with sciatic 
neuritis to 20 percent under Diagnostic Code 5294, effective 
July 11, 1996.

In a March 1997 letter, the veteran stated that he had an 
equilibrium problem following brain tumor surgery and that 
the doctor told him he would need a wheelchair.  The veteran 
asserted that the doctor was correct and that he could not 
walk at all at present unless he was holding something.

In a July 1997 statement, the veteran's son asserted that the 
veteran had had problems with severe back pain since he was 
discharged from the Navy in 1945.  He stated that the 
veteran's back problems necessitated his retirement as a 
brick mason and required him to resort to traction treatments 
at home on a regular basis.

In an August 1998 VA examination report, history was given to 
the examiner of surgical removal of a cyst from the forehead; 
there was no history of brain tumor surgery or cerebellar 
ataxia mentioned.  The examiner noted that the veteran was in 
a wheelchair, could not undress and dress completely alone, 
had some incoordinate movements, and had trouble standing up.  
Motor examination showed good strengths, but the coordination 
test was barely performed.  He could raise his leg well, and 
foot flexion and dorsiflexion were of good strength.  Reflex 
responses were completely absent over the knees and ankles, 
but were normal over the upper extremities.  Diagnostic 
impressions were (1) seizure disorder, partial complex type 
with the frequency of about two times per week; (2) dementia; 
and (3) ataxia and difficulty walking based on degenerative 
back condition secondary to back injury.

In a July 1999 statement, the veteran asserted that his 
condition was getting worse and that in the past month had 
had fallen several times, resulting in a broken rib.  In 
addition, on the last two falls he had fallen backwards, 
hitting the base of his spine and having extreme pain.

In a February 2000 VA report of an independent review of the 
veteran's claims file, the examiner noted that it was 
unlikely that given a previous neurologic examination that 
showed normal position sense and good strengths in the legs, 
that the veteran's ataxia and gait difficulty could be 
attributed to a degenerative spine disease, such as 
sacroiliac disease from an old injury.  The examiner stated 
that a sensory ataxia was also unlikely, given the 
observation of normal sensory responses, including 
proprioception, although it was puzzling why the examination 
report showed absent reflexes in the knees and ankles.  The 
examiner stated that it was more likely that the veteran's 
ataxia was secondary to a central nervous system dysfunction, 
such as a cerebellar syndrome, and that the observation of 
incoordinate movements supported that diagnosis.  

At an October 2000 Travel Board hearing before the 
undersigned Veterans Law Judge, the veteran asserted that the 
pain at the time of his back injury in service was relatively 
minor, but since that time it had grown progressively worse 
until he could no longer walk without assistance or drive a 
car.  He stated that after service "the only thing I knew 
was to get back into the brickwork," and that in 1960 he had 
to discontinue work as a bricklayer due to the injury 
incurred in service.  The veteran stated that his private 
physician, Dr. Leroy, prescribed him a wheelchair for the 
specific purpose of prohibiting him from walking, and that he 
requested that the veteran not walk due to his sacroiliac 
injury.  He stated that he saw his private physician, a 
neurologist, once a year for follow-up for the sacroiliac 
injury, and that he had been seeing him for 8 to 10 years.  
He stated that his physician had told him that he had a disc 
out in the sacroiliac joint and a pinched nerve.  

A May 2002 VA outpatient treatment report indicated that the 
veteran's medical history was notable for degenerative 
cerebellar disease for which he was in a wheelchair.  Motor 
skills were 5/5 throughout with normal tone, deep tendon 
reflexes were normal, sensory perception was normal, finger 
to nose showed mild dysmetria, and heel to shin showed severe 
dysmetria.  There was positive truncal ataxia with standing.  
The impression was complex partial seizures.

A December 2002 VA examination report noted that the veteran 
was wheelchair bound.  The examiner stated that the diagnoses 
of sacral iliac problems and sciatica were not adequate 
currently.  He stated that sacroiliac problems could be 
associated with some leg pain but the sacroiliac joint itself 
was not a source of radiculitis, which the veteran had had.  
The examiner stated that the veteran did have sciatic 
neuritis, and that the pain pattern was much more a low back 
pain pattern than a leg pain pattern.  He noted that the 
veteran had knee jerks easily elicited and bilaterally equal.  
He was not able to elicit ankle jerks but there was a 
question because the veteran did not relax for that part of 
the testing.  The examiner stated the following:

In the final analysis, I think the 
veteran did indeed strain his back 
lifting heavy sacks in 1944 in Alaska and 
I think the problems then led to absence 
of the right ankle jerk which almost 
certainly represented radiculitis and an 
incidental finding was either pain 
tenderness or x-ray findings in the right 
sacroiliac joint which I don't think can 
be held accountable for much of the other 
problems although I don't doubt that it 
was present.

The examiner went on to state that the veteran currently had 
post-traumatic lumbar pathology which he felt had been 
present all the time.  The veteran worked as a bricklayer 
until 1960 when he had to give up that employment because of 
his back.  He went into employment his back could stand and 
in the meantime had seizures apparently due to a nonmalignant 
developmental dermoid mass in the frontal area of the brain.  
Somewhere along the way he developed cerebellar ataxia.  The 
examiner noted that the veteran's cerebellar ataxia made it 
hard for him to be examined because he could not simply walk 
with safety or standup and be examined.  Thus it was 
impossible to do a totally thorough examination.  X-rays 
showed compressions of T11, T12, L1, and L2, severe, and 
severe degenerative joint disease at L4-5 and L5-S1, all 
likely secondary to the 1944 active duty injury.  An MRI 
showed degenerative disc disease with foraminal stenosis as 
well as compressions.  Impressions were (1) status post 
lifting strain, active duty Navy, 1944; (2) disc trauma most 
likely secondary to diagnosis 1; (3) compression fractures of 
T12, L1, and L2 vertebrae found on a later x-ray, cause 
undetermined but likely secondary to diagnosis 1; (4) 
degenerative joint disease at L5-S1 secondary to diagnosis 1; 
(5) diffuse degenerative disc disease with neuroforaminal 
stenosis causing continuous absence of the right ankle jerk 
and now absence of the left ankle jerk as well; (6) non-
service-connected mass said to have been dermoid which was 
removed from the anterior brain and cerebellar ataxia.

A December 2002 VA MRI report of the lumbosacral spine showed 
moderate degenerative changes, with significant canal 
stenosis from L2 through L4 secondary to posterior disc 
bulges as well as ligamentous hypertrophy.  It also showed 
compromise of the neural foramina at multiple levels.  Bones 
were diffusely osteoporotic with multiple chronic anterior 
wedging of several thoracic and lumbar vertebral bodies.

A December 2002 VA x-ray report of the lumbosacral spine 
showed severe degenerative joint and disc disease with 
compression fractures at T11, T12, L1 and L2.  This was 
approximately a 50 percent loss of height of those vertebral 
body levels.  There were associated anterior osteophytes, and 
severe degenerative joint disease at the L4, L5, and L5-S1 
vertebral body levels.  There were no subluxations.

A January 2003 rating decision recharacterized the veteran's 
disability as degenerative disc disease, lumbar and thoracic 
spine, and awarded a 20 percent disability evaluation from 
July 11, 1996 to October 7, 1996, a 40 percent disability 
evaluation from October 8, 1996 to August 20, 1998, and a 60 
percent disability evaluation from August 21, 1998, all under 
Diagnostic Code 5293.  The RO also awarded a 20 percent 
disability evaluation under Diagnostic Code 5293-8520 from 
September 23, 2002 for left lower extremity sciatic 
neuropathy, secondary to degenerative disc disease, lumbar 
spine, and a 20 percent disability evaluation under 
Diagnostic Code 5293-8520 from September 23, 2002 for right 
lower extremity sciatic neuropathy, secondary to degenerative 
disc disease, lumbar spine.  Evaluation under Diagnostic Code 
5294 for sacroiliac injury and weakness with sciatic neuritis 
was closed out effective July 11, 1996.


III.  Criteria

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4.  Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  See 38 U.S.C.A. § 1155 (West 
2002).  If there is a question as to which evaluation to 
apply to the veteran's disability, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  See 38 C.F.R. § 4.7 (2002).  

During the pendency of this appeal, changes were made in 
August 2002 to the Schedule for Rating Disabilities for 
intervertebral disc syndrome, as set forth in 67 Fed. Reg. 
54345-54349 (August 22, 2002) (to be codified at 38 C.F.R. § 
4.71a).  Where the law or regulation changes after a claim 
has been filed or reopened, but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the veteran will apply.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991).  

Under old Diagnostic Code 5293, postoperative, cured 
intervertebral disc syndrome warrants a zero disability 
rating, mild intervertebral disc syndrome warrants a 10 
percent disability rating, moderate with recurring attacks 
warrants a 20 percent disability rating, severe with 
recurring attacks and intermittent relief warrants a 40 
percent disability rating, and pronounced, with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, and little intermittent relief 
warrants a 60 percent disability evaluation.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (2002).

Under new Diagnostic Code 5293, effective September 23, 2002, 
intervertebral disc syndrome (preoperatively or 
postoperatively) is to be rated either on the total duration 
of incapacitating episodes over the past 12 months or by 
combining under Section 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  Incapacitating episodes 
having a total duration of at least one week but less than 
two weeks during the past 12 months warrant a 10 percent 
disability evaluation.  Incapacitating episodes having a 
total duration of at least two weeks but less than four weeks 
during the past 12 months warrant a 20 percent disability 
evaluation.  Incapacitating episodes having a total duration 
of at least four weeks but less than six weeks during the 
past 12 months warrant a 40 percent disability evaluation.  
Incapacitating episodes having a total duration of at least 
six weeks during the past 12 months warrant a 60 percent 
evaluation.  See 67 Fed. Reg. 54345-54349 (August 22, 2002) 
(to be codified at 38 C.F.R. § 4.71a).

Under Diagnostic Code 8520, pertaining to paralysis of the 
sciatic nerve, mild incomplete paralysis warrants a 10 
percent disability rating, moderate incomplete paralysis 
warrants a 20 percent disability rating, moderately severe 
incomplete paralysis warrants a 40 percent disability rating, 
and severe incomplete paralysis with marked muscular atrophy 
warrants a 60 percent disability rating.  An 80 percent 
disability rating is warranted for complete paralysis, where 
the foot dangles and drops, there is no active movement 
possible of the muscles below the knee, and flexion of the 
knee is weakened or (very rarely) lost.  See 38 C.F.R. 
§ 4.121a, Diagnostic Code 8520 (2002).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


IV.  Analysis

a.  Evaluation prior to effective date of new criteria for 
Diagnostic Code 5293

As stated above, when a law changes during the appeal period, 
the version most favorable to the veteran will apply.  
However, the criteria under Diagnostic Code 5293 did not 
change until September 23, 2002, and thus such criteria 
cannot provide a basis to grant an increased rating prior to 
that date.  See VAOPGCPREC 3-2000 (April 10, 2000); Green v. 
Brown, 10 Vet. App. 111, 117 (1997) (holding that a change in 
rating criteria cannot be given an effective date earlier 
than the effective date of the regulation change).




1.  July 11, 1996 to October 7, 1996

The Board finds that the evidence of record supports a grant 
of a 40 percent evaluation for degenerative disc disease, 
lumbar and thoracic spine, from July 11, 1996 to October 7, 
1996.

The veteran is currently awarded a 20 percent disability 
rating under old Diagnostic Code 5293 from July 11, 1996 to 
October 7, 1996.  In order to warrant a 40 percent disability 
evaluation, the next higher rating, the evidence must show 
severe intervertebral disc syndrome with recurring attacks 
and intermittent relief, and to warrant a 60 percent 
disability rating, the evidence must show pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, and little intermittent relief.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2002).  Functional impairment must be 
taken into consideration, including functional impairment due 
to limitation of motion due to less or more movement than 
normal, weakened movement, excess fatigability, 
incoordination, and pain on movement.  See 38 C.F.R. §§ 4.40, 
4.45, 4.59 (2002); DeLuca v. Brown, 8 Vet. App. 202 (1995).  
Limitation of motion was shown in the October 1996 VA 
examination report, where range of motion of the lumbar spine 
was reported as 45 degrees forward flexion, 15 degrees 
extension, 40 degrees lateral flexion, and 35 degrees 
rotation.  The veteran complained of radiculopathy down both 
legs to the feet.  The examiner noted that it appeared that 
the sacroiliac injury was severe enough to cause the veteran 
to have to change occupations.  An October 1996 VA x-ray 
report of the lumbar spine showed moderate to severe 
compressions from T12 to L2, probably chronic, and 
degenerative joint disease change of the lower lumbar spine.  
The discs between L4 and S1 were severely narrowed, but 
alignment was within normal limits.  

The Board finds that this evidence is sufficient to show 
severe intervertebral disc syndrome with functional 
impairment, supporting a 40 percent evaluation under 
Diagnostic Code 5293.  The veteran does not, however, warrant 
a 60 percent evaluation, the next higher evaluation, because 
the preponderance of the evidence is against a finding that 
the veteran has pronounced intervertebral disc syndrome with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, and little intermittent relief.  
In the October 1996 VA examination report, the examiner 
stated that there was no indication of muscle spasm or absent 
ankle jerk.  There was radiculopathy down both legs to the 
feet but the examiner also noted that the veteran's profound 
ataxia was due to central nervous system dysfunction 
unrelated to the service-connected back injury.  No other 
abnormal neurological findings were associated with the site 
of the diseased disc.

Based on the foregoing, the Board finds that the evidence 
supports a grant of a 40 percent disability evaluation, but 
no more, for degenerative disc disease, lumbar and thoracic 
spine, from July 11, 1996 to October 7, 1996.  See Gilbert, 1 
Vet. App. at 55.


2.  October 8, 1996 to August 20, 1998

The Board finds that the preponderance of the evidence is 
against a grant of an increased evaluation for degenerative 
disc disease, lumbar and thoracic spine, from October 8, 1996 
to August 20, 1998.

The veteran is currently assigned a 40 percent disability 
rating under the old criteria for Diagnostic Code 5293 from 
October 8, 1996 to August 20, 1998.  The Board notes that 40 
percent is the maximum rating under Diagnostic Code 5293 for 
limitation of lumbar spine motion and under Diagnostic Code 
5294 for sacroiliac injury and weakness.  In order to warrant 
a 60 percent disability rating, the next higher rating, the 
evidence must show pronounced intervertebral disc syndrome 
with persistent symptoms compatible with sciatic neuropathy 
with characteristic pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological findings appropriate 
to the site of the diseased disc, and little intermittent 
relief.  See 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).  
Functional impairment must be taken into consideration, 
including functional impairment due to limitation of motion 
due to less or more movement than normal, weakened movement, 
excess fatigability, incoordination, and pain on movement.  
See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2002); DeLuca v. Brown, 8 
Vet. App. 202 (1995).  As noted above, the October 1996 VA 
examination report showed moderate to severe limitation of 
motion, with range of motion of the lumbar spine reported as 
45 degrees forward flexion, 15 degrees extension, 40 degrees 
lateral flexion, and 35 degrees rotation.  Although the 
examiner noted that it appeared that the sacroiliac injury 
was severe enough to cause the veteran to have to change 
occupation from that of bricklayer, it was also noted that 
his profound ataxia was due to nonservice-connected causes.  

The foregoing evidence does not show pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, and little intermittent relief.  There was no 
indication of muscle spasm or absent ankle jerk.  There were 
complaints of radiculopathy down both legs to the feet but 
the evidence, including the statements from Dr. Black in the 
1980s, the October 1996 VA examination, the February 2000 VA 
physician's review of the record and the December 2002 VA 
examination, shows that the veteran's profound ataxia causing 
his wheelchair-bound status is due to central nervous system 
dysfunction and not to the service-connected degenerative 
disc and joint disease or sciatic neuropathy.  The Board 
notes that the VA examiner in August 1998 attributed the 
veteran's ataxia to his back injury; however, that examiner 
did not review the claims folder as the February 2000 and 
December 2002 examiners did, and he obviously did not review 
the correspondence from Dr. Black, the neurologist who 
treated the veteran for cerebellar ataxia in the 1980s.  
Prior to August 21, 1998, no significant neurological 
abnormalities were associated with the site of the diseased 
disc.  The Board also notes that in a March 1997 statement 
the veteran asserted that he could not walk 


unless he was holding something, and that in a July 1997 
statement the veteran's son asserted that the veteran had had 
constant severe back pain.  However, pain is contemplated in 
the 40 percent disability evaluation for severe degenerative 
disc disease, and, as explained above, the veteran's 
inability to walk has been medically attributed to 
nonservice-connected cerebellar ataxia and central nervous 
dysfunction.  Neither the veteran nor his son have submitted 
evidence for the period October 8, 1996 to August 20, 1998 
showing pronounced degenerative disc disease, muscle spasms, 
absent ankle jerk, or any other neurological findings which 
would support a higher evaluation for that time period.

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against an evaluation in 
excess of 40 percent for degenerative disc disease, lumbar 
and thoracic spine, from October 8, 1996 to August 20, 1998, 
and there is no doubt to be resolved.  See Gilbert, 1 Vet. 
App. at 55.


3.  August 21, 1998 to September 22, 2002

The veteran is currently assigned a 60 percent disability 
rating under old Diagnostic Code 5293 from August 21, 1998, 
which is the highest rating allowed under Diagnostic Code 
5293.  See 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).  
Evidence of a fractured vertebra, which could warrant a 100 
percent disability rating under Diagnostic Code 5285, is not 
of record.  Evidence of ankylosis of the spine, which could 
warrant a 100 percent disability rating under Diagnostic Code 
5286, is also not of record.


b.  Evaluation from September 23, 2002, the effective date of 
the new criteria 
under Diagnostic Code 5293

The Board finds that the preponderance of the evidence is 
against a grant of a 


higher evaluation for degenerative disc disease, lumbar and 
thoracic spine, and for right lower and left lower extremity 
sciatic neuropathy, from September 23, 2002.

During the pendency of this appeal, changes were made in 
August 2002 to the Schedule for Rating Disabilities for 
intervertebral disc syndrome, as set forth in 67 Fed. Reg. 
54345-54349 (August 22, 2002) (to be codified at 38 C.F.R. § 
4.71a).  Where the law or regulation changes after a claim 
has been filed or reopened, but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the veteran will apply.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991).  The Board notes that 
the veteran has already been awarded the highest evaluation 
under the old criteria under Diagnostic Code 5293.  The old 
criteria contemplated both orthopedic and neurologic 
manifestations of intervertebral disc syndrome.  However, the 
new criteria under Diagnostic Code 5293 may be more favorable 
because they allow for separate evaluations for the 
orthopedic and neurologic manifestations.  In this case, the 
veteran has been awarded a higher evaluation under the new 
criteria, which provide for a combined rating higher than 60 
percent.  

Under the new Code, degenerative disc disease may be rated by 
combining under Section 4.25 separate evaluations of chronic 
orthopedic and neurologic manifestations of the disability 
along with evaluations for all other disabilities.  See 67 
Fed. Reg. 54345-54349 (August 22, 2002) (to be codified at 
38 C.F.R. 4.71a).  Here, the RO has assigned a 60 percent 
evaluation apparently for orthopedic manifestations of 
degenerative disc disease, lumbar and thoracic spine, under 
Code 5293 and a 20 percent evaluation for each lower 
extremity for neurological manifestations of degenerative 
disc disease, i.e., sciatic neuropathy under Code 5293-8520.  
The 60 percent evaluation is the highest evaluation available 
for orthopedic manifestations of the disability, or under the 
alternate rating based on duration of incapacitating 
episodes, and thus an evaluation in excess of such is not 
available.  The Board notes that because the veteran is at 
the maximum evaluation 


under Diagnostic Code 5293, the holding in DeLuca is not 
applicable.  See Johnson v. Brown, 10 Vet. App. 80, 85 (1997) 
(holding that once a particular joint is evaluated at the 
maximum level in terms of limitation of motion, there can be 
no additional disability due to pain).

With regard to the separate ratings assigned based on the 
neurologic manifestations, sciatic neuropathy, in order to 
warrant the next higher rating for sciatic neuropathy, which 
would be a 40 percent disability rating under Diagnostic Code 
8520 which pertains to paralysis of the sciatic nerve, the 
evidence must show moderately severe incomplete paralysis.  
See 38 C.F.R. § 4.121a, Diagnostic Code 8520 (2002).  The May 
2002 VA outpatient treatment report noted that motor skills 
were 5/5 throughout with normal tone, deep tendon reflexes 
were normal, and sensory perception was normal.  The examiner 
in the December 2002 VA examination report noted that the 
veteran had sciatic neuritis with a low back pain pattern 
rather than a leg pain pattern.  Knee jerks were easily 
elicited and equal bilaterally.  Ankle jerks were not 
elicited but there was a question as to this finding because 
the veteran did not relax for that part of the testing.  
Again the Board points out that, based on the medical 
evidence as explained above, the veteran's ataxia that causes 
him to use a wheelchair is due to nonservice-connected 
central nervous system dysfunction.  Based on the foregoing, 
the Board finds that a higher rating is not warranted because 
the evidence shows no more than moderate incomplete paralysis 
of the sciatic nerve.  

The Board finds that the preponderance of the evidence is 
against a grant of a higher evaluation from September 23, 
2002 for degenerative disc disease, lumbar and thoracic 
spine, and for right lower and left lower extremity sciatic 
neuropathy, and there is no doubt to be resolved.  See 
Gilbert, 1 Vet. App. at 55.

Finally, review of the record reveals that the RO has 
expressly considered referral of this case to the Under 
Secretary for Benefits or the Director, Compensation and 


Pension Service for the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (2002).  This regulation 
provides that to accord justice in an exceptional case where 
the schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Under 
Secretary or the Director, Compensation and Pension Service, 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The RO, in the January 1997 rating decision, the 
May 1997 statement of the case, and the August 2000 and 
February 2002 supplemental statements of the case, found that 
the evidence did not show that this case presented such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  The Board 
agrees that referral to the Under Secretary or Director, 
Compensation and Pension Service, is not required.  The only 
hospitalization noted in the record was for excision of a 
brain tumor in the 1980s and the veteran has been granted a 
total disability rating based on individual unemployability 
due to the service-connected disability.  Nonservice-
connected disabilities of cerebellar ataxia, a seizure 
disorder and central nervous system dysfunction are 
substantial contributors to interference with employment, and 
the Board concludes that the RO's failure to refer the case 
for extraschedular consideration was not erroneous.







	(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to a 40 percent evaluation for degenerative disc 
disease, lumbar and thoracic spine, from July 11, 1996 to 
October 7, 1996 is granted, subject to the controlling 
regulations applicable to the payment of monetary benefits.

Entitlement to an evaluation in excess of 40 percent for 
degenerative disc disease, lumbar and thoracic spine, from 
July 11, 1996 to August 20, 1998 is denied.

Entitlement to an evaluation in excess of 60 for degenerative 
disc disease, lumbar and thoracic spine, from August 21, 1998 
is denied.

Entitlement to an evaluation in excess of 20 percent for 
right lower extremity sciatic neuropathy is denied.

Entitlement to an evaluation in excess of 20 percent for left 
lower extremity sciatic neuropathy is denied.



	                        
____________________________________________
	HOLLY E. MOEHLMANN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

